Title: From George Washington to Thomas Harwood, 2 March 1793
From: Washington, George
To: Harwood, Thomas



Sir,
Philada March 2d 1793

Be pleased to pay to Thomas Johnson, David Stuart & Daniel Carroll Esqr. Commiss[ioner]s of the Federal District, or to their Order, or to the Order of any two of them, Twenty four thousand dollars, being the third Instalment of the sum given by the Assembly of Maryland towards defraying the expenses of the public Buildings within that District.

Go. Washington.

